 CARTER-GLOGAULABORATORIES447Carter-Glogau Laboratories,Inc.andConstruction,Production& MaintenanceLaborers'LocalUnion 383, Laborers'InternationalUnion ofNorth America, AFL-CIO. Case 28-CA-728019 June 1986DECISION AND ORDERBY CHAIRMAN DoTSON ANDMEMBERSDENNIS AND BABSONOn 27 December 1984 Administrative LawJudge Gerald A. Wacknov issued the attached de-cision.The General Counsel and the ChargingParty filed exceptions and supporting briefs, andthe Respondent filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.Contrary toour dissenting colleague,we agreewith the judge that the complaint allegations re-garding the Respondent's failure to reinstate formereconomic strikers is barred by the 6-month limita-tions proviso to Section 10(b) of the Act. If the Re-spondent's November 1981 letter to the Union wasnot unequivocal regarding the Respondent's recallpolicy, then the April 1982 letter sent to the Unionmade clear the Respondent's intention, notwith-standingtheUnion'sunconditional request toreturn for all, to put on the preferential hire listonly those employees who supplied the Respond-ent with their phone numbers and addresses. TheApril letter sufficiently indicates that only thosewho had supplied such information earlier were of-fered jobs. In the face of the two unconditionaloffers to return to work or to be placed on a pref-erential hire list already made by the Union onbehalf of the former strikers, the April letter alsoshows that only those "additional individuals" whothen fulfilled the phone number and address re-quirementwould be placed on the preferential hirelistand would be considered for reinstatement inthe future. The letter thus put the Union on suffi-cient notice of the alleged unfair labor practice tofile a charge.IWe also affirm the judge's dismissal on themerits of the complaint allegation that the Re-spondent violated Section 8(a)(3) by failing to pro-mote or transfer reinstated former strikers to unitpositionsthey occupied prior to thestrike.Here,IIn adopting the judge's dismissal of this allegation on proceduralgrounds,we find no need to reach or rely on his analysis of the case lawapplicable to the substantive merits of the complaint.there is no evidence that the reinstated strikerswerenotreinstatedoriginallytosubstantiallyequivalentpositions.Harvey Engineering Corp.,270NLRB 1290 (1984), cited by our dissenting col-league,is inapposite,and the General Counsel hasnot carried the burden of proving that the Re-spondentfailed to satisfy its obligations underLaid-law Corp.2ORDERThe recommendedOrder of theadministrativelaw judge is adopted and the complaint is dis-missed.MEMBER DENNIS,dissenting.I do not agree with my colleagues' dismissal ofthe complaint.Iwould not find that the complaint allegation re-garding the Respondent's failure to reinstate em-ployees is barred by Section 10(b) and would con-sider the merits of the allegation. The Respondent's20 November 1981 letter to the Union stated thatRespondent would place unreinstated strikers on apreferential hiring list and included the followingrequest: "Please have those employees send theircurrent phone number and address to [the Re-spondent]. The Company will call those individualswhen openings in jobs for which they are qualifieddevelop." Nowhere in the letter does the Respond-ent clearly and unequivocally state that employeeswould not be recalled unless they submitted the in-formation.Therefore,unlikemy colleagues, Iwould not find that the 10(b) period began to run20 November 1981.Harvey Engineering Corp., 270NLRB 1290, 1293 (1984).'Iwould also find that the Respondent violatedSection 8(a)(3) and (1) of the Act by failing proper-ly to promote or to transfer previously reinstatedstrikers to bargaining unit positions they occupiedbefore the strike when those positions becameavailable.Unreinstated economic strikers have aright to reinstatement to their former jobs or, ifthose jobs are no longer available, substantiallyequivalent jobs.2 An employee does not extinguish2 171 NLRB1366 (1968),enfd. 414 F.2d 99 (7th Cir. 1969), cert.denied 397U.S. 920 (1970).1In finding that the 10(b) period commenced as of the date of the Re-spondent's letter,the judgereliedonPostal Service Marina Center, 271NLRB 397 (1984).InStage EmployeesIATSE Local659 (Paramount Pic-tures),276 NLRB881 (1985),however, the Board held that"Postal Serv-iceMannaCenter. . .was limited to unconditional and unequivocal de-cisions or actions."Similarly,the Respondent's 28 April 1982 letter did not givethe Unionclear and unequivocal notice that the Respondent was disregarding theUnion'smass unconditional request for reinstatement and would reinstateonly those former strikers who applied individuallyYLaidlawCorp.,171NLRB1366 (1968),enfd.414 F.2d 99 (7th Cir.1969), cert.denied 397U.S 920 (1970).280 NLRB No. 49 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDhisLaidlawrights by accepting a job that is notsubstantiallyequivalent to his former job. SeeHarvey Engineering,supra, 270 NLRB at 1292.There was no showing that the employees who arethe subject of this allegation were reinstated to sub-stantially equivalent positions.Hector Nam, Esq.,for the General Counsel.GeraldMoralesandTiborNagy Jr., Esq& (Snell &Wilmer),of Phoenix, Arizona, for the Respondent.Michael J. Keenan, Esq. (Ward & Keenan, Ltd),of Phoe-nix,Arizona, for the Charging Party.DECISIONSTATEMENT OF THE CASEGERALD A. WACKNOV, Administrative Law Judge.Pursuantto notice, the parties submitted the case by stip-ulationto me on September 11, 1984. The initial chargewas filed on January 7, 1983, by Construction, Produc-tion & Maintenance Laborers' Local Union 383, Labor-ers' InternationalUnion of North America, AFL-CIO(the Union). Thereupon a complaint and notice of hear-ing, dated February 8, 1983, was issued by the RegionalDirector for Region 28 of the National LaborRelationsBoard(the Board). Thereafter the parties entered into asettlement of the matter, approved by the Regional Di-rector on April 20, 1983. On February 1, 1984, the Re-gionalDirectorissued anorder vacating and settingaside approval of the settlement agreement, and reopen-ing the case. Thereafter, on February 2, 1984, the instantcomplaint and notice of hearing was issued,alleging aviolation by Carter-Glogau Laboratories, Inc. (the Re-spondent) of Section 8(a)(l) and (3) of the NationalLaborRelationsAct (the Act).Briefs have been received from the General Counseland counsel for Respondent. The Union submitted aletter adopting the arguments embodied in the GeneralCounsel's brief.On the entire record, and based on my observation ofthe witnessesand consideration of the briefs submitted, Imake the followingFINDINGS OF FACTIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssueThe principal issue raised by the pleadings is whetherthe Respondent violated Section 8(a)(1) and (3) of theAct by failing to reinstate economic strikers after an un-conditional application for reinstatement was made ontheir behalf by the Union.B. The Facts1.Background; related Board proceedingsThe facts are not in dispute and are based on the stipu-lated record herein.The parties have maintained a collective-bargaining re-lationship for a number of years and have been signatoryto successive collective-bargaining agreements, the mostrecent agreement expiring on November 18, 1980. OnNovember 19, 1980, the unit employees, comprising anoverall production and maintenance unit, commenced aneconomic strike against the Respondent in which ap-proximately 93 of the 118 bargaining unit employees par-ticipated.About March 27, 1981, an employee filed a petition fordecertification in Case 28-RD-379. Thereafter, on April9, 1982, following a postelection hearing on challengedballots and objections, a Certification of Representativewas issued.Following the certification the Union requested thatnegotiations resume. The Respondent's refusal resulted inthe Union's filing of a charge in Case 28-CA-6912, andon October 15, 1982, the General Counsel's Motion forSummary Judgment was granted by the Board. (265NLRB 116.) The Board's Order was enforced by theUnited States Court of Appeals for the Ninth Circuit onMarch 14, 1984. The case is presently pending on theRespondent's petition for a writ of certiorari to the Su-preme Court.2.The termination of the strike and relatedcorrespondenceOn November 17, 1981, the Union wrote the Respond-ent as follows:1. JURISDICTIONThe Respondent maintainsan office andplace of busi-ness in Glendale,Arizona,where it is engaged in thebusiness of manufacturing and packing injectible medica-tions. In the course and conduct of its business oper-ations the Respondent annually purchases goods and ma-terials in excess of$50,000 from suppliers located outsideof the State of Arizona.The parties have stipulated, andIfind,that the Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDIthas been stipulated,and I find, that the Union is,and has been at all times material herein,a labor organi-zation withinthe meaningof Section 2(5) of the Act.LOCAL 383 HEREBY UNCONDITIONALLY REQUESTS,ON BEHALF OF ALL THE STRIKING CARTER-GLOGAUEMPLOYEES, THAT THOSE EMPLOYEESBE IMMEDI-ATELY REINSTATED TO THE SAME OR SUBSTANTIAL-LY EQUIVALENT POSITIONS TO THOSE WHICH THEYHELD PRIOR TO THE COMMENCEMENT OF THESTRIKE.PLEASE ADVISE ME AS SOON AS POSSIBLEWHETHER THE EMPLOYEES WILL BE REINSTATED. IFNO IMMEDIATE OPENINGS EXIST, PLEASE SEE THATTHE EMPLOYEES ARE PLACED ON A PREFERENTIALREHIRE LIST IN ACCORDANCE WITH FEDERAL LAW.WE STAND READY TO RESUME COLLECTIVE BAR-GAININGWITH YOUR COMPANY IMMEDIATELY.PLEASE PROVIDE US WITH DATES ON WHICH YOUWILL BE AVAILABLE TO RESUME BARGAINING. CARTER-GLOGAU LABORATORIES449IFWE DO NOT HEAR FROM YOU WITHIN FIVE DAYSOF THE DATE OF THIS TELEGRAM,WE WILL ASSUMETHAT YOU HAVE DENIED OUR UNCONDITIONALOFFER OF REINSTATEMENT ON BEHALF OF ALLSTRIKING CARTER-GLOGAU EMPLOYEES AND THATYOU ARE REFUSING TO RESUME COLLECTIVE BAR-GAINING.The Respondent replied by letter dated November 20,1981, as follows:Carter-Glogau Laboratories,Inc.presently hasno jobopenings.The Company will be happy toplace the names of those individuals who went onstrike on November 19, 1980, and who have not inthemeantime acquired regular and substantialequivalent employment elsewhere,in a preferentialhiring list. Please have those employees send theircurrent phone number and address to Ms.BarbaraHanson,Director of Personnel,Carter-Glogau Lab-oratories,Inc., 5160 W.Bethany Home Road, Glen-dale,Arizona 85301.The Company will call thoseindividualswhen openings in jobs for which theyare qualified develop.'The Company must decline your invitation toengage incollective-bargaining,inasmuch as themajority of its employees voted last July that theydo not wish to be represented by your labor organi-zation.2On April 19, 1982, the Union wrote theRespondent asfollows:Now that the certification has issued in theabove-entitled matter [supra]the Union is anxious toresume negotiations,as soon as possible,toward acollectivebargaining agreement to succeed thatwhich expired in November of 1980.In this regard,theUnion is prepared to meet with you, or anyother designated representativeof Carter-Glogau, atthe earliest possible date to conclude such negotia-tions.As you know, the Union has already tendered anunconditional offer, on behalf of bargaining unit em-ployees, that such employees either be returned towork or placed on a preferential rehire list.Werenew that request at this time.Moreover,so that we can expedite bargaining,we would appreciate your providing us with a de-tailed statement of any changes which have beenmade in wages,hours and other terms and condi-tions of employment since the submission of your"firm and final offer" of November, 1980. If such'Prior to November 17, 1981,the Respondent had reinstated approxi-mately47 ofthe original 93 strikers,after placing them on a preferentialrehire list,pursuant to their individual requests to return to work2During the election the Respondent challenged the ballotsof 24 mdi-viduals on the basis that they were former strikers who had obtained reg-ular and substantial equivalent employment elsewhere or did not want toreturn towork Thechallenges,which were determinative of the resultsof the election,wereoverruledin substantial part and the Union was cer-tifiedThereafter the Respondent continued to maintain its position onthe challenged ballotsinformation is provided to us five days prior to thefirst negotiating session, the Union will be in a posi-tion to provide you with a revised contract propos-al.Respondent's reply, datedApril28, 1982, is as follows:We have receivedyour April19, 1982 letter ad-vising us that the union is prepared to engage incollective bargaining negotiationswiththe employ-er and requesting that striking employees be rein-stated or placed on a preferential hiring list.As you probablyknow,the employer placed allstriking employees who made unconditional offersto returntoworkon a preferential hiring list andreinstated those employees as job openings forwhichtheywere qualified developed.Presentlythere are no job openings.The employer will behappy to place the namesof anyadditional individ-ualswho went on strikeNovember 19,1980, andwho have not in the meantime acquired regular andsubstantial equivalent employment elsewhere on thepreferential hiring list. Please have any such indi-viduals send their current phone numbers and ad-dresses to Ms. Barbara Hanson,Directorof Person-nel,Carter-GlogauLaboratories,Inc.,5160W.Bethany Home Road,Glendale,Arizona85301. Theemployer will call those individuals when openingsin jobs forwhichthey are qualified develop.The employermust decline your invitation toengage in collective bargaining with the union, inas-much as the majority of its employees voted lastJuly that theydo not wish to be represented by saidlabor organization despite the repeated incidents ofobjectionable conduct committed by union officers.We are surethat you canunderstand that the em-ployer must complywiththe wishes of its employ-ees and may not act in accordancewiththe wishesof individuals employed elsewhere.On October 22, 1982, the Union sent the followingletter to the Respondent:Ihave received the decision and order NLRBCase 28-CA-6912directing you to bargain with thisorganization as the Certified Bargaining Representa-tive for all production and maintenance employeesat the employers facilities located at 5160WestBethany Home Road and 5308 West Missouri.In accord with the order dated October 15, 1982,Ihereby requestcommencement of bargaining atthe earliest date possible.In preparation for bargaining,Iam requesting acomplete and detailed description of all currentwage rates,classificationsand benefits includingcosts of such benefits.Previously we have notified you of the desire ofthe striking employees to have their names placedon a preferential hiring list. I do not know the cur-rent employment posture or the hiring since our re-questwas made onNovember 17,1981.We areagain requesting that the employees who were dis- 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaced due to the economic strike beplaced on apreferentialhiring list and called whenever a vacan-cy existsin a classificationof work previously per-formed by them.I am confident that with good faithbargaining acollectivebargaining agreementcan be achievedand consummated.The Respondent replied on November 1, 1982, as fol-lows-As you know, it isCarter-Glogau's position thatamajority of its employees voted that they nolonger wanted to be represented by your labor or-ganization.Accordingly,Carter-Glogau must de-cline your invitation to engage in collective bargain-ing.With respect to your request thatstriking em-ployees be placed on a preferential hiring list, weinform you again,that the employer has alwaysplaced any striking employee who has made an un-conditionaloffer to returnin a preferential hiringlistand has called them as positions have becomeavailable.If there are any additional striking em-ployees who wish to make unconditional offers toreturn,please have them call the personnel manageratCarter-Glogau and request that their names andcurrent telephone numbers be placed in the prefer-ential hiring list.After receipt of the foregoing November 17, 1981,April 19, 1982, and October 22, 1982 communications,the Respondent placed on the preferential hiring list andthereafter reinstated only strikers who provided it withtheir currentaddressesand telephone numbers. In addi-tion,during the aforementioned time periods the Re-spondent hired applicants for employment from off thestreetwith respect to additional vacancies in bargainingunit jobs, after exhausting the names on the preferentialhiring list,without offering the vacancies to yet unrein-stated strikerswho had not provided the Respondentwith their current addresses and telephone numbers. Ad-ditionally, during this period of time the Respondent pro-moted and transferred nonstriking employees to bargain-ing-unit positions,while some reinstated strikers and yetunreinstated strikers, who occupied some of those posi-tions prior to the strike, were not offered or reinstated tothose positions.C. Analysis and ConclusionsThe thresholdissue in this stipulated proceeding iswhether the charge, filed on January 7, 1983, is time-barred by Section 10(b) of the Act. Fundamental to thisissue is the Board's recent pronouncement inPostal Serv-iceMarina Center, 271NLRB 397 (1984). This case holdsthat, as succinctly stated by the Board:[T]he Board will henceforth focus on the date ofthe alleged unlawful act, rather than on the date itsconsequences become effective, in deciding whetherthe period for filing a charge under Section 10(b)has expired.Where a final adverse employment de-cision is made and communicated to an employee-whether the decision is nonrenewal of an employ-ment contract,termination,or other alleged dis-crimination-the employee is in a position to file anunfair labor practice charge and must do so within6 months of that time rather than wait until the con-sequences of the act become most painful." sisDelaware State College v.Ricks, supra,449 U S.at 258;Char-don v. Fernandez,supra, 454 U S at 8The Respondent argues that,assuming arguendo it vio-lated the Act by failing to properly offer reinstatement toeconomic strikers,the violation occurred about Novem-ber 20,1981, when it responded to the Union's reinstate-ment request on behalf of all the striking employees.Thus, in its response,the Respondent stated that no im-mediate job openings existed;that it would place thoseformer striking employees,who have not acquired regu-lar and substantial employment elsewhere,on a preferen-tial hiring list; that the Union should have those employ-ees'send their current phone number and address to Re-spondent for placement on the preferential hiring list;and that the Respondent would call those employeeswhose names appear on the preferential hiring list whenjobs become available.The Respondent reiterated thismessageto the Union on April 28, 1982,and again onNovember 1, 1982.3 A fair reading of the foregoing com-munications,inmy opinion,clearly advises the Unionthat the Respondent does not intend to accede to theUnion's general request to place all strikers on a prefer-ential hiringlistand offer themreinstatement as jobsbecome available.Rather,the Respondent advised that itwould limit the preferential hiring list and, therefore, re-instatement, to those strikers who affirmatively submittedtheir names and addresses.Itwould seem to follow thatby these communications the Respondent advised theUnion, which was acting as the employees' agent,4 thatunless the expressed condition was met, the employeeswould not be considered for reinstatement.The General Counsel argues in her brief that this con-dition placed on the Union or the employees is not un-lawful, and that the gravamen of Respondent's conductis its failure to seek out and recall employees when im-mediate openings become available.In other words, it isimmaterial, according to the General Counsel, that theRespondent sought to rehire from a selective preferentialhiring list,as such a list is merely for the Respondent'sconvenience and cannot be a substitute for the Respond-s The November20, 1981 andApril 28,1982 responses request that theUnion havethose employeeswho have notacquired regular and substan-tial equivalent employment elsewheresend theirnames and addresses tothe Respondent.The November 1, 1982 response requeststhat the em-ployeeswho desire to make unconditionaloffers to return to work callthe Respondent The General Counsel argues that the November 1, 1982communication is significantly differentfrom the priorletters and "forthe first timeclearly rejected the Union's 'mass offer' and demanded, in-stead,that employees make their own unconditionaloffers "I fail to seeany material difference in this latter communicationexcept forthe factthat, as the General Counsel emphasizes, the November1, 1982 responsefallswithinthe 10(b) period Each of the threecommunications requirethat the individual employee take certain affirmativeaction tobe placedon the preferentialrehire list.4 SeeCoca-Cola Co of Memphis,269 NLRB 1101, 1109-1110 (1984) CARTER-GLOGAU LABORATORIESent's affirmative duty to seek out each striking employee,as job openings become available,for whom the Unionmade its collective request to return to work.However,itappears that the General Counsel's argu-ment is inconsistentwith boththe allegations in the in-stant complaint and the law in this area.Thus,paragraph16 of the complaint states as follows:16. Since on or about November 17, 1981, and con-tinuing to date,the Respondent,as a condition forreinstatement and/or placement on a preferentialrehire list,has required striking employees who hadprevious unconditional offers to return to workmade on their behalf by the Union as describedabove in paragraphs13(a) and 13(c) to firstmake in-dividual and unconditional applications for rein-statement,and to provide the Respondent with theircurrent addresses and telephone numbers.And paragraphs 17 and 18 of the complaint specificallyallege that the acts and conduct described in paragraph16 are violative of Section 8(a)(3) and(1) of the Act, re-spectively.To this contention, the General Counselmaintains that paragraph 16 of the complaint constitutesevidentiary pleadings which shed light on the operativesubstantive allegations of the complaint,but does notconstitute an independent allegation of discriminationwithin Section 8(a)(3) of the Act.5 I do not subscribe tothe General Counsel's sophism that paragraph 16 of thecomplaint is not an allegationof unlawful conduct but ismerely the pleading of supporting evidence.Rather, Ifind that the plain language of paragraph 16 of the com-plaint in conjunction with paragraphs 17 and 18 showsthat it is and was intended to be a substantive allegationof unlawful conduct.Moreover,clear case law establishes that conduct simi-lar to that alleged in paragraph 16, namely,establishingconditions precedent to reinstatement of economic strik-ers, has been found to be inconsistent with the reinstate-ment rights of economic strikers as established inLaidlawCorp.,171NLRB 1366 (1968), enfd. 414 F.2d 99 (7thCir. 1979), cert. denied 397 U.S. 920 (1970).As enunciated by the administrative law judge inLittleRock Airmotive,182 NLRB 666, 672-673 (1970):TheLaidlawdecision states explicitly ". . . we spe-cifically find that . . . the failure to make . . . anoffer[of full reinstatement absent a showing of le-gitimate and substantial business justification]consti-tutes an unfair labor practice even without regardtoRespondent's intent or anti-union animus." Thecriterion established byLaidlawisnotwhetherstrikers have sought regular and substantially equiv-alent employment elsewhere but whether they havefound it.Laidlawdoes not require replaced strikersto make known their availability for employment inthe manner Respondent would require.It places theburden of offering reinstatement to a replaced strik-er who still retains his employee status on Respond-5However, the General Counsel's brief also acknowledges that al-though such allegations embodied in par 16 of the complaint are tanta-mount to an unlawful threat, they are not to be considered as such451ent. It does not require the striker to comply withany conditions imposed by Respondent such as fill-ing out an application at a particular time and placeor being present at the plant at the precise momentwhen a job opens up. Finally, it does not relieveRespondent of the burden of making a good-faitheffort to find the strikers when jobs are available. IfRespondent had tried to locate the strikers as jobsbecame available by sending letters to their lastknown addressesor bynotifying theUnion, itwould have fulfilled its obligations under theLaid-lawdoctrine since it would have done all that couldbe reasonably expected of it to offer reinstatement.It did not choose to do so. Therefore, the fact thatsuch efforts might have failed because some or allof the strikers could not be found is irrelevant.UnderLaidlaw,the burden of seeking the strikers tooffer reinstatement was on Respondent,not on thestrikers to seek out Respondent so that an offercould be made.And inCharlestonNursing Center,257 NLRB 554, 556(1981), the Board found that a letter to unreinstated em-ployees requesting them to notify the employer of theirinterest in being reinstated,and advising that "[i]f we donot receive a reply, we will assume you are not interest-ed,"was violative of Section 8(aXl) of theAct. TheBoard stated as follows:UnderLaidlawthe employer has the duty to seekout replaced economic strikers in order to givethem notice that a position has become available,unless the employer can prove legitimate and sub-stantialbusiness justification for terminating theirreinstatement rights.The Board does not require anemployer to make periodic requests for current in-formation.Rather,any periodic requests an employ-er may send to unreinstated strikers for updated in-formation are merely for its own administrativeconvenience.The employer still has the affirmativeduty to notify replaced strikers of job vacancies asthey occurand of anypossibility that their rein-statement rights may be terminated.While the em-ployer may be entitled to rely on any information itdoes receive in response to such a periodic request,we do not see any legitimate and substantial busi-ness reason which would justify an employer in ter-minating an employee's reinstatement rights merelybecause the employee failed to respond to such aperiodic request.Any termination of reinstatement rights based ona failure to respond to such a periodic requestwould be premature inasmuch as no job vacancyexisted at the time of the request.Further, theburden on the employer would be slight: it needonly maintain a nonresponding employee's name onthe preferential hiring list until he is offered rein-statement and either refuses or fails to respond tothe job offer.The burden on the employee,howev-er, is severe:termination of all reinstatement rights.Even if the employer did not actually followthrough byterminating the employee'sreinstate- 452DECISIONSOF NATIONAL LABOR RELATIONS BOARDment rights, the employee mightbe deterred frominquiring about future openings.Therefore,we con-clude that, although an employer may legally re-quest replaced economic strikers to furnish currentinformation about their interest in reinstatement, anemployer may not require replaced economic strik-ers to respond to such a request or risk losing theirreinstatement rights.Accordingly,we find that Re-spondent's letter of March 11, 1980, violated Sec-tion 8(a)(1) of the Act.SeeGiddings & Lewis, Inc.,264 NLRB 561 (1982);PennCorp.,239 NLRB 45 (1978), enf. denied 630 F.2d 561(8th Cir. 1979);AlbrittonEngineeringCorp.,138 NLRB940 (1962), enfd. 340 F.2d 281 (5th Cir. 1965).Applying the principles generally enunciated inMarina Centerto the facts of the instant case,it appearsthat the final adverse employment decision which pre-cluded the employees herein from even being consideredfor their reinstatement rights underLaidlawwas the Re-spondent's clear and unambiguousNovember 20, 1981communication to the Union that it did not intend to re-instate striking employees other than those who submit-ted theirnames and addresses.This conductwas indeedalleged as a violation,as found above.In my opinion thiscommunication,specifically advising the Union that de-spite its collective request the prospects for reinstatementof any employee were nonexistent, absent compliancewith the express condition that each employee's nameand address be individually furnished,commenced therunningof the 10(b) period within the intendment ofMarina Center.Further,following this communicationthe Respondent not only did not engage in inconsistentconduct, but rather even reiterated to the Union onApril 28, 1982, its intent to adhere to this procedure,well prior to 6 months preceding the filing of the chargeherein.6" The Union's failure to meaningfully respond to these communicationsis puzzling.There is no probative evidence that the Respondent's actionswere intentionally contrived to deny employees their rights,and at mostthe Respondent appeared to be establishing a method,albeit allegedly notin compliance with the stricturesofLaidlaw,whereby striking employeescould in fact be returnedto work.By apparently failing tocomply withthe Respondent's request that the Union advise the employees to individ-ually send the Respondent their names and addresses, the Unioninsuredthat those employees who actually desired reinstatement would never becalled. It would appear that if the Union's general offer of reinstatementwas for the purpose of expediting reinstatement,it should have compliedwith the Respondent's request,or voicedan objectionto the Respond-ent's letter,or filed a timely charge,or at least should have attempted toformulate an alternative method,in cooperation with the Respondent, ofidentifying those strikers who wanted reinstatement,thusensuring thattheir return to work should be without undue delay.The Union's failureto act from about November 20, 1981,until it filed the charge on January7, 1983,during which time new employees were beinghired,seems ex-traordmary under the circumstances.It is fair to speculate that the Union decided toofficiallyend the strikeand make a pro formacollective offer to return to work on behalf of theemployees without knowing whether,in fact, any employees desired rein-statementHowever, once making this offeron behalfof the employees,and thereafter being requested that it should havethe employees whowere interested in reinstatement submit their names and addresses on anindividual basis,it seems that the Union cannot thereafter simply ignorethe request.Indeed,itwould appear that the Respondentcould interpretthe Union's silence as acquiescenceThus,as persuasively pointed out bythe Respondent in its brief-The General Counsel,citingGiddings & Lewis, Inc.,supra,CharlestonNursing Center,supra,andPenn Corp.,supra,maintains that the "Board has clearly and un-equivocally held that, once a valid unconditional offer toreturn to work is made, an employer's imposition of pre-conditions for reinstatement outside the 10(b) period doesnot terminate or otherwise affect the reinstatement rightof unreinstated economic strikers as unit openingsbecome available."However,the cited cases do notappear to stand for this averred proposition of law.Rather, the Board stated inGiddings & Lewis, Inc.,supraat fn. 11, that "The operative event here, as held inVi-tronic[supra] is the termination of the employees'recallrights." In both cases the Board deemed the Respondentto have unlawfully terminated strikers' recall rights, inviolation of Section 8(a)(1) and (3) of the Act, when itnotified the employees that their recall rights were termi-nated,which notification occurredwithin the 10(b)period. Furthermore, these decisions do not contain factsindicating that unit openings were available for the em-ployees at the time they received such notification.7The General Counsel, in her brief,maintainsthat theRespondent'sreliance onMarina Centerismisplaced.According to the General Counsel, "The Board inMarinaMailsimply held that the Section 10(b) periodcommences at the time an employee receives unequivo-cal notice of an adverse personnel action rather than atthe time such personnel action becomes effective. How-ever, the Board has not held that an employer's state-ment of an intention to discriminate against economicstrikers in the future triggers a 10(b) defense before thediscriminatory act is consummated."In the instant case, however, the Union was advisednot merely of Respondent's intention to discriminate inthe future, but rather was apprised of the fact that theemployees'reinstatement rights were being immediatelycurtailed.8 Thus, it is clear that from November 20, 1981,theUnion, as the employees' agent, had been madeaware that the employees' recall rights were, in effect,indefinitely suspended until such time as they elected tospecificallynotify the Respondent, in the prescribedmanner, that they desired reinstatement. To be sure, theeffect on the employees, whether they are given specificnotification of termination or whether they are not con-sidered for employment, is the same: they remain unem-ployed as long as the unlawful conduct prevails. There-foreI see no reasonwhy the "operative" discriminatoryMost importantly,the Union's failure to otherwise respond to Re-spondent's repeated and emphatic requests for the current addressesand phone number of the eligible strikersfully justifiedRe-spondent's belief that only those strikers who, after said requestswere made,provided it with their current address and telephonenumbers were the ones on whose behalf the Union had made thegeneral offer'CharlestonNursing Center,supra, also citedby theGeneral Counsel,seems inappositea Indeed,the Union in the instant case was never specifically told thatemployees'recall rights were being terminated. In fact, even to date theirrecall rights,which are of indefinite duration (seeBrooks Research &Mfg,202 NLRB 634 (1973))remain extant and the Respondent does notmaintain, except for those former strikers who have obtained regular andsubstantial equivalent employment elsewhere, that they are no longer en-titled to reinstatement CARTER-GLOGAU LABORATORIESevent here should not be thetimewhen the Respondentfirst notified the Union that it was, in effect,placing al-legedly unlawful conditions on the employees' reinstate-mentrights underLaidlaw.It should be noted that theBoard inMarinaCenterdid not limit its application toemployee terminations,but rather specifically stated thatit encompassed"termination,or other alleged discrimina-tion."Nor does Respondent's reliance onAlbritton Engineer-ing Corp.,138 NLRB 940, 959-960 (1962), enfd. 340 F.2d281 (5th Cir. 1965), withstand scrutiny. Thus, inAlbrit-ton,the employees, who had made unconditional applica-tion for employment, were bypassed prior to the 10(b)period,and againbypassedwithin the 10(b) period.However, unlike the instant case,therewas apparentlyno contention that those employees, who filed individualcharges,were aware of the discriminatory conduct priorto the 10(b) period."The General Counsel's reliance onSwift Service Stores,169 NLRB 359 (1968), is certainly, by way of analogy, inpoint. In this case the Board held that the employer's dis-criminatory announcement outside the 10(b) period thatemployees would be denied their Christmas bonus wasnot timebarred because the unfair labor practice wascommitted when the employer failed to pay the bonus,some 9 monthslater.However in the instantcase, asnoted above, the adverse employment decision had animmediate, rather than prospective, effect on the employ-ees.Moreover, it appears that the decision inSwift Serv-ice Storeshas been effectively overruled by the Board'srecent decision inMarina Center.On the basis of the foregoing, I find that the complaintallegationregarding the Respondent's failure to reinstateemployees is barred by Section 10(b) of the Act.I shall also dismissthe complaint allegation regardingRespondent's failure to properly promote or transfer pre-viously reinstated strikers to bargaining unit positionswhich they occupied prior to the strike. The recordshows that in December 1980, during contract negotia-tions, the Respondent made a firm and final bargainingoffer which included a proposal for the posting of jobvacancies, and the awarding of such jobs based on se-9SeeBaytownSun, 255 NLRB 154, 160, and cases cited at fn 18(1981),AmericanOlean Tile Co,265 NLRB 1625 (1982)453niority and the employee's ability to perform the re-quired tasks of the position. Obviouslycertain reinstatedstrikerswho were not promoted to such positions werecapable of performing the jobs they had formerly occu-pied.However, there is no showing that these individ-uals were themost senioremployees who bid on the jobor that the failure to place the strikers in their prior posi-tions as these jobs became available was discriminatorilymotivated.The General Counsel has not cited any case authorityholding that previously reinstated strikers have an auto-matic right to their former positions when such becomeavailable, regardless of an employer's good-faith adher-ence to established bidding and promotion policies. TheGeneral CounselcitesMCC Pacific Valves,244 NLRB931 (1979), andCrossroadsChevrolet,233NLRB 728(1977), as standing for the proposition "that an employerviolates the employees'Laidlawrights by promoting ortransferring nonstrikers into jobs for which former eco-nomic strikers are qualified."However, these casesappear inapposite, as they apply to strikers who havenever been initially reinstated.On the basis of the foregoing, I shall also dismiss thisportion of the complaint.CONCLUSIONS OF LAW1.The Respondent is an employer enaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Respondent has not violated the Act as alleged.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed1OORDERThe complaint is dismissed in its entirety. t t10 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived forallpur-poses.IAll motions inconsistent with this decision are denied